Filed 10/14/08                        NO. 4-07-1068

                              IN THE APPELLATE COURT

                                       OF ILLINOIS

                                   FOURTH DISTRICT

THE UPPER SALT FORK DRAINAGE DISTRICT, in                )     Appeal from
the County of Champaign, State of Illinois,              )     Circuit Court of
             Plaintiff-Appellant,                        )     Champaign County
             v.                                          )     No. 97MC30
FRANK DiNOVO, VICTORIA A. ROWE, DAVID                    )
PAUL, BRUCE MAST, and DARRELL J. HURT,                   )     Honorable
             Objectors-Appellees.                        )     Holly F. Clemons,
                                                         )     Judge Presiding.


              PRESIDING JUSTICE APPLETON delivered the opinion of the court:

              Plaintiff, the Upper Salt Fork Drainage District, petitioned the trial court

for an increase in its annual maintenance assessment. Some landowners objected. In a

bench trial, the trial court found that the District had proved its need for an increase, but

because the District did not provide enough information about the structures it intended

to build in the ditch, the court authorized a lesser amount of increase than the District

had requested. The District appeals. We do not find the judgment to be against the

manifest weight of the evidence. Engineers testified that some of the structures the

District proposed could cause erosion and flooding. A reasonable trier of fact could

require more information about the number, dimensions, and locations of these

structures--which would cost thousands of dollars apiece--rather than decide, sight

unseen, that they were a good investment. Therefore, we affirm the trial court's

judgment.
                                      I. BACKGROUND

               On September 4, 2007, the Upper Salt Fork Drainage District filed a

petition seeking authority to do two things: (1) increase the annual maintenance

assessment in the main district (count I) and (2) establish an annual maintenance

assessment in subdistrict No. 2 (count II). See 70 ILCS 605/4-19 (West 2006). Only

count I--the request to increase the annual maintenance assessment in the main district-

-is at issue in this appeal.

               According to count I, the district's drain consists of a single ditch

approximately 21 miles long, extending from Rantoul to about 3 miles south of St.

Joseph, where it empties into the Salt Fork River. At the upper end of the District, the

ditch is 15 feet deep with a bottom 120 feet wide, 1 1/2-to-1 slopes (1 1/2 feet back to 1

foot of rise), and a bottom grade of 0.17% (9 feet of fall per mile of ditch). At the lower

end of the District, the bottom of the ditch is 80 feet wide with a slope of only .035% (2

feet of fall per mile of ditch). The banks of the ditch are eroding into the channel, and as

the slope of the bottom flattens and the channel becomes wider, the water slows down

and drops its load of sediment. Recently, on May 13, 2004, the circuit court approved an

additional assessment of $335,000 (see 70 ILCS 605/4-19 (West 2006)), which the

District used to dredge sediment from the ditch bottom.

               The District would like to get erosion under control, reducing the amount

of sediment that enters the ditch and making it less costly to remove the sediment in the

future. To that end, the District has consulted Wayne Kinney of Midwest Streams, Inc.,

a company that specializes in stabilizing the banks of waterways. According to the

petition, Kinney has submitted "a proposal to prepare a [l]ong[-][t]erm [m]aintenance

                                             -2-
[p]lan." A copy of Kinney's proposal (but not the plan, which is yet to be prepared) is

attached to the petition as exhibit A.

              In his proposal, Kinney recommends, first of all, stabilizing the banks of

the ditch, mostly by installing stone toes. The banks of the ditch are especially

vulnerable to erosion wherever the stream meanders into them. The flowing water

scours the toe of the slope, undercutting the bank and causing it to collapse. A stone toe

is a structure at least three feet wide composed of large quarry stones, or rip-rap. This

rip-rap is built up in the toe of the slope to about two feet above the base-flow elevation,

to prevent the current from scouring away the bank.

              In some places, Kinney states in his proposal, the channel has become too

wide. As the water spreads out, it grows shallow, and the energy of the current is

dissipated, reducing its capacity to carry sediment. Kinney proposes solving this

problem through two techniques. One technique is to narrow the channel with J-hook

vanes and bendway weirs. A J-hook vane is rip-rap assembled roughly in the shape of a

J. The top bar of the J is anchored in a bank of the ditch, and the rest of the J is in the

water, extending upstream and curving toward the center of the channel. There are gaps

in the hook of the J, to allow water to flow through. Inside the hook, the current swirls

around in a scour pool, deepening the channel and creating a habitat for aquatic life. A

bendway weir is a similar structure. It is anchored into an eroding bank and diverts the

current away from the bank, creating a habitat for fish and narrowing the channel so as

to make it flow faster and carry more sediment. These structures form a two-stage

channel, turning the ditch into a sort of microcosmic river valley consisting of a deeper,



                                            -3-
inset channel, which carries the water most of the time, and a wider, miniature

floodplain, which is 5 or 10 feet below the original floodplain.

              Kinney's second technique for remedying an over-widened channel is to

build a rock-riffle sequence. Lines of rip-rap, called rock riffles, are placed all the way

across the stream, and these riffles are spaced out so as to leave room for pools to form

in between them. These pools will be habitat for fish and also will help to keep the water

clean. Water will accumulate in the pools and spill over the riffles with enough velocity

to carry away the sediment.

              Where the channel is narrow but meandering into a bank, causing the

bank to be steep and unstable, Kinney proposes installing rock-riffle grade controls,

which will "direct flow to the center of the channel, create deeper pools[,] and reduce

velocities in the newly formed pools. The stream energy that is eroding the banks will

*** be dissipated in the deep pools and on the steep stone backslopes designed to

withstand the increased velocity[,] protecting the banks from erosion and reducing the

channel[']s[] natural tendency to meander."

              These strategies, the proposal says, are "intended to be long term and will

likely take a span of many years to fully implement." The plan will "require monitoring

as implementation begins[,] to refine the design techniques [so as] to insure the most

effective use of resources." Kinney notes that bendway weirs and J-hook vanes are "not

known to have been used in small streams, [but] the[se] concept[s] [are] widely used by

the [United States] Army Corps of Engineers on navigable streams to maintain a

navigable channel. The plan will explore [their] application in [the Upper] Salt Fork

Drainage District."

                                            -4-
Under the heading of "Plan Development," Kinney concludes as follows:

       "The proposed plan will be developed using the

experience of Midwest Streams, Inc.[,] along with existing

data on stream flows and existing profiles and geomorphic

studies. The approach will be to use accepted hydraulic flow

equations to determine the impact of all planned

improvements to insure that adequate channel capacity is

maintained. This approach will require each site to be

evaluated and designed as maintenance works are proposed

for implementation. The impact of each project will not be

determined in the [l]ong[-][r]ange [m]aintenance [p]lan.

However, this site[-]specific approach will avoid the use of

extensive data[-]collection necessary to complete a hydraulic

model study such as HEC-RAS [(Hydrologic Engineering

Center River Analysis System)]. Rather[,] it will rely on

site[-]specific data and analysis at each location at the

planned time of design and implementation to satisfy all

[f]ederal, [s]tate[,] and [l]ocal permit requirements.

Midwest Streams, Inc.[,] will be available to do the design

and analysis at each site as implementation proceeds. Plans

'sealed' by a registered professional can be provided. Upper

Salt [Fork] Creek Drainage District will[,] however[,] be

required to agree to the attached 'Disclaimer' since Midwest

                              -5-
              Streams, Inc.[,] is not a licensed engineering firm."

              The proposed disclaimer states that "[i]n completing this report, Midwest

Streams, Inc.[,] has neither hired nor consulted with an engineer of any kind" and that

"[n]either the author of this report nor Midwest Streams, Inc.[,] shall be responsible for

compliance with any engineering standards whatsoever in the creation of this report."

("Report," in this context, apparently means the yet-to-be-completed long-term

maintenance plan.) Further, the user of the report agrees to "assume full responsibility

for all construction design, construction management[,] and/or engineering of any kind

employed in implementing any information contained in this report" and to "indemnify,

defend, and hold harmless Midwest Streams, Inc., [and] its *** employees and agents[]

from and against any *** causes of action and claims whatsoever, brought by any

governmental body or any third person, relating to or arising out of the use of this

report."

              The District evidently was prepared to execute the disclaimer, for it wanted

to hire Kinney and install the structures he recommended. But, as Kinney stated in his

proposal, before his general ideas actually could be "implemented," he had to study the

ditch further and prepare a long-term maintenance plan. He estimated it would take

him 320 hours to do so. At $75 an hour, that would be $27,000.

              The District did not have $27,000. It described its financial situation as

       follows:

                     "The District was authorized by [the circuit] court in

              1965 to levy an annual maintenance assessment within the

              District in the total amount of $15,000.00. At that time, the

                                           -6-
             District contained just over 13,000 acres. The average

             assessment per acre was $1.15. The annual maintenance

             assessment of $15,000.00 that was approved over 40 years

             ago is no longer adequate to meet the maintenance needs of

             the District today and certainly not sufficient to pay for

             either the preparation or the implementation of the [l]ong[-]

             [t]erm [m]aintenance [p]lan proposed by Midwest Streams,

             Inc."

             The District had been levying 100% of the allowable annual maintenance

assessment for many years. At the end of fiscal year 2006, the District had only

$2,862.80 on hand, and it had incurred legal fees and other expenses in excess of

$15,000. The District alleged it did not take in enough revenue to maintain the ditch

and pay its professionals. It proposed increasing the maximum rate of the annual

maintenance assessment from approximately $1.15 per acre to $5 per acre and $20 per

residence and commercial property--a total assessment of $87,453.44 per year.

             In the following paragraph of its petition, the District gave an idea of how

the $87,453.44 would be spent:

                     "The cost of the preparation of the [l]ong[-][t]erm

             [m]aintenance [p]lan by Midwest Streams, Inc.[,] will be

             $27,000.00. The cost of constructing [s]tone[-][t]oe

             [p]rotection is $20 to $40 per lineal foot of bank treated.

             The District has determined that there are at least 5,000

             lineal feet of ditch bank upstream from CR 1850 N [(County

                                           -7-
             Road 1850 North)] that are in need of erosion control. At an

             average of $30 per lineal foot, the cost would be $150,000.

             The construction of [b]endway [w]eirs and/or J-[h]ook

             [v]anes downstream from CR 1850 N is estimated to cost

             approximately $2,000 per structure. The cost of [r]ock

             [r]iffles downstream from CR 1850 N is estimated to [be]

             $50 per lineal foot. Where the ditch bottom is 80 feet wide,

             the cost of a [r]ock [r]iffle would be $4,000. Rock [r]iffles

             upstream from CR 1850 N will cost approximately $25 per

             lineal foot or $500 for a 20[-]foot[-]wide bottom. The cost

             of removing debris at the trestle is approximately $4,000.00

             every four years. The cost of selective tree[-]removal and

             sediment removal is on a per[-]unit basis and can[]not be

             estimated at this time. Unlike an additional assessment, the

             cost of annual maintenance is not finite. The type of work

             and the extent of the work are not static from year to year."

             The District published a notice in a local newspaper, stating the amount of

the proposed increase in the annual maintenance assessment and announcing that the

petition for this increase would be heard on October 3, 2007. The District also mailed

the notice to the more than 600 landowners in the District. Before October 3, 2007,

only one person filed an objection: Frank DiNovo.

             In the hearing on October 3, 2007, the District moved to admit the petition

in evidence, and the trial court granted the motion. The petition included the annual

                                          -8-
maintenance assessment rolls; Kinney's proposal; the annual financial report as of the

end of the fiscal year, September 30, 2006; and the current financial report from

September 30, 2006, to August 8, 2007.

              After October 3, 2007, over the District's objection, the trial court allowed

five more persons to file objections to the petition. The ground of the District's

objection was that under section 4-23 of the Illinois Drainage Code (70 ILCS 605/4-23

(West 2006)), all objections had to be filed "at or prior to the time fixed for hearing,"

which was October 3, 2007.

              When the hearing resumed on November 13, 2007, the District rested,

asserting that the petition the trial court admitted in evidence on October 3, 2007, made

a prima facie case as to count I. See 70 ILCS 605/4-34 (West 2006). (The court

previously entered judgment on count II.) An attorney representing all six objectors

then called his witnesses.

              The objectors called Clark Bullard as their first witness. He testified he had

a Ph.D. in fluid mechanics and that since 1980, he had been a professor of mechanical

engineering at the University of Illinois. Over the past four years, he had spent a

minimum of five hours a week on the Salt Fork River, observing how the channel was

reacting to previous dredging and how high the benches of sediment were growing at the

bottom of the channel, looking at bank failures, and trying to understand how they had

happened--whether by undercutting of the bank or by the soil becoming top-heavy from

saturation. Bullard agreed with the two-channel concept, but he was unable to say

whether Kinney's proposal was sound from an engineering point of view, for the

proposal did not contain enough information on which to form an opinion. He would

                                            -9-
have to review the long-term maintenance plan, in which Kinney supposedly was going

to be more specific about where the various structures would be installed. All Kinney

had provided, thus far, was "a proposal to do a study."

              According to Bullard, it mattered a lot where one put a J-hook vane or

bendway weir, and he simply did not know where Kinney intended to put them. He

testified: "If a J-hook vane is put in at the wrong angle, it could deflect the flow at some

level. *** [I]t could work fine at a low-level water flow, but at a higher[-]level water

flow[,] it might deflect the flow across the stream and erode the bank on the opposite

side." If Bullard knew the precise locations and dimensions of the structures, he could

enter this information into HEC-RAS, a software program that automatically would use

physical equations to predict the combined effect of these structures (the "velocity

patterns") along the entire length of the ditch.

              As Bullard explained, HEC-RAS would not tell an engineer everything he

or she needed to know. After obtaining the velocity patterns from HEC-RAS, the

engineer then would have to perform other calculations to see what the velocity might

mean for erosion, given the different types of soil in the banks. But, in Bullard's view,

HEC-RAS was an invaluable tool for making an informed decision about what structures

to use, what their dimensions should be, and where to put them, and not using it would

be a waste. Counsel asked him:

                     "Q. Is a HEC[-]RAS analysis expensive?

                     A. No, it's fairly quick and easy. The expensive part,

              we're fortunate, in that the Salt Fork has already been done.

              The expensive part was probably hundreds of thousands of

                                            - 10 -
             dollars[,] if not more, worth of data collection[] and loading

             all that data on a hundred miles of channels in the Salt Fork

             Basin upstream of this location and downstream. All the

             channel cross-sections, the slope in each area, that was all

             done with taxpayer money by the [United States]

             Department of Agriculture, and then it is now available for

             use in the Salt Fork River Valley."

Bullard added that HEC-RAS was usable despite the dredging in 2005 and 2006 because

HEC-RAS had "the before and after geometries in it, before and after the last dredging."

             Counsel asked Bullard:

                    "Q. *** [W]hat else additional would need to be done

             to do a complete HEC[-]RAS analysis here?

                    A. The specific locations, sizes, shapes, of all the

             structures that would be put in and all of the

             bank[-]reshaping that would be done in areas where the

             bank is eroding; accounting for the roughness of any

             stone[-]toe protection; and in the case of bendway weirs or J-

             hook vanes, the height, the width, the length, and then the

             model would test the performance of those structures at all

             different water levels for a [1]-year flood, a [10]-year flood, a

             50-year rainfall coming into the watershed; and determine

             the sediment-carrying capacity of the river before and after

             the structures, or the reshaping of the banks is done so that

                                           - 11 -
              you would know the sediment-carrying capacity. You would

              know the water level for its effect on drainage. You would

              know the velocity of the water in various places where you

              may be concerned about causing future bank failures."

Because one structure might determine the location of another, it was best, in Bullard's

opinion, "to know where you plan[ned] to put all of these structures before you start[ed]

building them."

              The objectors also called a consulting civil engineer, John Frauenhoffer of

Frauenhoffer and Associates, P.C., an engineering firm that had been in existence for 28

years. Like Bullard, Frauenhoffer did not find enough information in the proposal to

determine whether the project would have any adverse flooding effects. But

Frauenhoffer was concerned about the placement of structures--any structures--within

the channel itself. He believed it was "dangerous" and a "very poor choice" to put rip-

rap in the bed of such a shallow stream. He believed the risk was too high that people

would dislodge the rip-rap or that floods would "fluidize" it. And, besides, any rip-rap at

all inevitably would reduce the hydraulic capacity of the ditch--wherever in the channel

one put it. He testified: "You cannot take [a] cross-sectional area out of the channel and

expect the channel to perform at the same hydraulic level."

              In Frauenhoffer's opinion, "erosion need[ed] to be treated at the location

where it occur[red] ***. *** [T]hose erosions protections need[ed] to occur within the

bank, either in the form of laying the bank back, if that[] [were] possible and agreeable

to the land[]owner, or in the form of construction of a permanent structure [on the

bank] that would not be fluidized by the flood flows themselves," such as a gabion

                                           - 12 -
basket, steel sheet piling, or a poured concrete bank. (He gave no estimate of the cost of

such structures.) If a project entailed building several structures, they all would have to

work together as a system; therefore, before starting to build, one ought to be clear

where each structure shall be located.

              The objectors themselves also testified. Generally, their main objection

was the District had no plan, only a proposal to make a plan. Without a plan, the

objectors did not know specifically how the $87,453 per year would be spent. Also,

some of the objectors were worried that the District would cut down an excessive

number of trees on its right-of-way, causing their property to lose value.

              After hearing this testimony and arguments by counsel, the trial court

reserved its ruling on whether the objectors had rebutted the District's prima facie case.

The court told the District to present its evidence as if the objectors had rebutted the

prima facie case.

              The District called Kinney. He testified he was a private consultant

operating under the name of Midwest Streams, Inc. He had a degree in forestry, and for

31 years, he worked for the Natural Resources Conservation Service, a division of the

United States Department of Agriculture. From 1996 until his retirement in 2003, he

was the stream-bank specialist in Illinois for the Natural Resources Conservation

Service.

              In his career, Kinney had not done any computer modeling. He did not

believe it was necessary in this case. The applicable hydraulic formulas could be used

without computer modeling. His approach was, as he testified, "more site-specific for

each individual structure that[] [was] planned."

                                           - 13 -
              According to Kinney, the structures he proposed installing would not make

a substantial change in the hydraulics of the ditch, but they would make a dramatic

difference in the stability of its banks. The rip-rap he would place within the channel

would have a "very minimal impact" and "would fall within the parameters of the

nation[]wide permit that[] [had] been approved and reviewed by the Corps of Engineers

*** and all the permitting agencies."

              Kinney believed in stabilizing the toe of the slope and the bed of the

channel and then letting the upper banks stabilize naturally. "Most erosion," he

testified, "is driven by the bottom of the channel toward the top." Once the toe of a

vertical bank was stabilized, the bank would not continue to stand vertically but would

find its natural angle of repose, and then it could be seeded. Kinney advocated "do[ing]

the minimal amount of impact that you [could] in a channel, leaving the vegetation in

place and allow[ing] the bank to stabilize naturally where *** possible."

              The structures he proposed were good for fish and for the aquatic

organisms on which fish depended. Rock riffles caused turbulence, increasing the

dissolved oxygen in the water. The pools in between rock riffles increased the depth and

coolness of the water. By stabilizing outside bends, Kinney would reduce the sediment

going into the channel and make the water cleaner.

              On cross-examination, Kinney admitted that without further study, he

could not point out, on a map, where any of the structures would be located. He agreed

the commissioners would "be in a better position to decide what structures to use after

they read [his] plan than now." He admitted that, to his knowledge, bendway weirs and



                                           - 14 -
J-hook vanes had never been used in a small stream such as the one in question, at least

in Illinois.

               On redirect examination, Kinney testified the Corps of Engineers used

bendway weirs and stream barbs "for navigational purposes, in order to keep the

navigational channel the required nine feet deep." Kinney had conferred with engineers

at the waterway hydraulic experiment station of the Corps of Engineers in Vicksburg,

Mississippi, and they had assured him "there was absolutely no reason why [such

structures] would not work in a stream the size of the Salt Fork."

               On November 26, 2007, the trial court ruled from the bench. The court

was "persuaded that a long-term maintenance plan [was] critical to the well-being of the

drainage district. As established by the evidence, there[] [were] significant concerns

with respect to stream[-]banks stabilization, erosion, flow of the stream[,] and other

items." It had been 42 years since the annual maintenance assessment of $15,000 had

been increased, and the court had no doubt that in filing the petition, the commissioners

were acting in good faith and in the best interest of the District. The court, however,

shared the objectors' concern that the proposal lacked specificity and was "speculative."

Bullard and Frauenhoffer had raised valid questions. The court believed it had

"insufficient detail at this time *** to determine whether the full amount of the request

[was] necessary and advisable," and "without a more definite and certain plan," the

court was unwilling to "grant the District carte blanche." The estimated construction

costs for maintenance were, at this point, "purely conjectures," because the District did

not yet have a "final plan [as to] what areas [would] actually need work and what exactly

[would] be done in those particular areas." The court decided that "the $27,000.00

                                           - 15 -
required for the [preparation of] the long-term plan [was] both appropriate and

advisable," as the benefits outweighed the costs of preparing that plan. Mindful of the

ongoing need for short-term maintenance, the court "authorize[d] a total annual

maintenance assessment not to exceed $55,000.00." The court directed the District's

attorney to prepare an order.

              That same day, November 26, 2007, the trial court entered the following

docket order: "As to [count] I, [the] court enters a judgment in favor of Upper Salt Fork

Drainage District. [The] District is authorized to increase its annual maintenance

assessment to $55,000[] for one year. After the year, the [D]istrict may assess a

maximum o[f] $28,000 annually without [c]ourt [o]rder. *** Order to be entered." On

November 30, 2007, the court executed and entered an order to that effect.

              This appeal followed.

                                       II. ANALYSIS

                  A. The Necessity of "Plans, Profiles, or Specifications"

              To increase an annual maintenance assessment, the commissioners of a

drainage district must petition the circuit court to do so, and section 4-19 of the Illinois

Drainage Code says "[t]he petition shall contain the following (or so much thereof as

may be applicable)." 70 ILCS 605/4-19 (West 2006). The statute then lists 11 items,

including "such plans, profiles[,] or specifications as may be necessary." 70 ILCS 605/4-

19(d) (West 2006). For two reasons, the District argues it did not have to submit plans,

profiles, or specifications with its petition to increase the annual maintenance

assessment: (1) the petition "[did] not seek approval of a particular project," and (2)

according to section 4-15 (70 ILCS 605/4-15 (West 2006)), "the court ha[d] no authority

                                            - 16 -
over how the District perform[ed] maintenance work."

              As for the first reason, the District argues that while plans, profiles, and

specifications can be "applicable" and "necessary" to a one-time "project" contemplated

by an additional assessment, they are never "applicable" and "necessary" to ongoing

"maintenance" contemplated by an annual maintenance assessment. See 70 ILCS

605/5-1 (West 2006) (defining these two types of assessment). This argument does not

have much textual support in section 4-19. The legislature easily could have said,

categorically, that plans, profiles, and specifications never were required for annual

maintenance assessments, but the legislature did not do so. Instead, the legislature used

flexible phraseology: "as may be applicable" and "as may be necessary." 70 ILCS 605/4-

19 (West 2006).

              Perhaps the legislature wanted to be flexible because the difference

between a "project" and "maintenance" can be elusive, especially if a drainage district

does "projects" to "maintain" a drain. According to the petition, each J-hook vane and

bendway weir will cost $2,000, and where the bottom of the ditch is 80 feet wide, a rock

riffle will cost $4,000. (It is unclear what a sequence of rock riffles will cost.) These

structures aspire to the dignity of "projects." Assembling an in-channel wall of several

tons of quarry stones at a cost of thousands of dollars seems qualitatively different from

pulling a fallen tree out of the ditch or seeding a bank.

              It is unclear why such permanent and expensive structures would not

qualify as "improvements" of the ditch or (given Bullard's and Frauenhoffer's testimony)

"substantial or material alterations" of the ditch, both of which require judicial

authorization. See 70 ILCS 605/4-15, 4-16 (West 2006). The supreme court has defined

                                            - 17 -
an "improvement" as "'[a] valuable addition made to property (usually real estate) or an

amelioration in its condition, amounting to more than mere repairs or replacement,

costing labor or capital, and intended to enhance its value, beauty[,] or utility or to adapt

it for new or further purposes.'" St. Louis v. Rockwell Graphic Systems, Inc., 153 Ill. 2d
1, 4, 605 N.E.2d 555, 556 (1992), quoting Black's Law Dictionary 682 (5th ed. 1979).

That definition appears to describe the proposed J-hook vanes, bendway weirs, and

rock-riffle sequences. According to Kinney and the District, these will be more or less

"permanent" structures--"integral component[s] of the overall [drainage] system"--and

they will "enhance" the "value" and "use" of the ditch. See St. Louis, 153 Ill. 2d at 4-5,

605 N.E.2d at 556.

              Without plans, profiles, or specifications showing the locations and

dimensions of these improvements, the trial court could have deemed itself unable to

make the findings that section 4-24 required. See 70 ILCS 605/4-24 (West 2006). In a

hearing on a petition, a court will ask two questions: (1) whether "it is necessary or

advisable to do one or more of the things proposed" and (2) whether "the benefit

resulting therefrom to the lands in the district exceed[s] the cost to such lands." 70 ILCS

605/4-24 (West 2006). If the court answers no to either of those questions, it will

dismiss the petition. 70 ILCS 605/4-24 (West 2006). If the court answers yes to the

questions, it will make findings that specify the following:

              "(a) the things which should be done, (b) the method by

              which the things shall be done, (c) the probable cost thereof,

              (d) whether an assessment shall be levied or increased, (e)

              the amount of any assessment or additional assessment or

                                            - 18 -
              new or increased annual maintenance assessment to be

              levied, and (f) any other matters which the court deems

              pertinent." 70 ILCS 605/4-24 (West 2006).

To argue, as the District does, that "the method by which the things shall be done" is

inapplicable to increasing an annual maintenance assessment is simply untenable, for in

the immediate context of that phrase--in the same list of findings--the statute twice

mentions such an increase. If the court in this case believed Bullard's and

Frauenhoffer's testimony, as it was entitled to do, it could refuse to find that J-hook

vanes, bendway weirs, and rock-riffle sequences were sound "methods" or that they

"should be done" or that the benefits of these structures exceeded the costs. At least, the

court reasonably could have required more information, i.e., where, in the 21-mile ditch,

these structures were to be installed and what were the dimensions of these structures.

Then the objectors could subject this information to critique by engineers such as

Bullard and Frauenhoffer.

              The second reason the District gives for the inapplicability of plans,

profiles, and specifications is the District's "carte blanche authority over how to perform

repair and maintenance work." According to the District, section 4-15 (70 ILCS 605/4-

15 (West 2006)) denies the trial court any "oversight of how the District and its

commissioners perform repair and maintenance of the ditch." Section 4-15 does indeed

say the commissioners may repair and maintain the drains "without prior authorization

of the court." 70 ILCS 605/4-15 (West 2006). But section 4-15 presupposes that the

commissioners already have the funds to do so: "The commissioners may, without prior

authorization of the court, use corporate funds of the district for the repair,

                                            - 19 -
maintenance, operation[,] or improvement of drains." (Emphasis added.) 70 ILCS

605/4-15 (West 2006). Before authorizing the commissioners to obtain such "corporate

funds" through the levy or increase of an assessment, the court must make the findings

in section 4-24 (70 ILCS 605/4-24 (West 2006)); and, as we have discussed, those

findings would have been impossible in this case without the scrutiny of plans, profiles,

and specifications, or so the court could have reasonably found.

              In its brief, the District assumes that plans, profiles, or specifications could

be "applicable" and "necessary" to a petition for an additional assessment (though not to

a petition to establish or increase an annual maintenance assessment). See 70 ILCS

605/4-19 (West 2006); In re Petition to Levy Assessments, 19 Ill. App. 3d 125, 131-32,

310 N.E.2d 454, 459-60 (1974). That assumption creates a contradiction in the

District's reasoning. According to section 5-1, a drainage district levies an additional

assessment for the purpose of doing "repair work." 70 ILCS 605/5-1 (West 2006). The

District asserts that a court has no authority to scrutinize the method by which proposed

repairs shall be accomplished. If that assertion were correct, plans, profiles, and

specifications would be superfluous not only to a petition to increase an annual

maintenance assessment but also to a petition to levy an additional assessment, in which

a District proposes doing "repair work" (70 ILCS 605/5-1 (West 2006)).

              If we accepted the District's argument, all a drainage district would have to

say, in its petition for an increase in the annual maintenance assessment, was that it

intended to use the additional funds to "maintain the ditch." No amount of specificity

would be required. The landowners simply would have to pay; they could not ask

disruptive questions about means and methods. Because it would be none of the trial

                                           - 20 -
court's business how the district proposed maintaining the ditch (as the District says,

"[t]he manner in which the commissioners may, within their statutory discretion under

[section] 4-15, choose to perform maintenance work requires no court approval"), the

prima facie case would be practically unassailable and all objections would be

ineffectual. In our de novo interpretation of the statute (see Hogan v. Adams, 333 Ill.

App. 3d 141, 146, 775 N.E.2d 217, 221 (2002)), we conclude that the legislature intended

greater protection for the taxpayer.

              As the District points out, once the trial court grants the District authority

to increase the annual maintenance assessment to a certain maximum amount, the

commissioners of the District have discretion to "determine whether it is necessary to

collect all or any portion of the annual maintenance assessment for repair and

maintenance work." 70 ILCS 605/5-20 (West 2006). Thus, before authorizing an

increase in the annual maintenance assessment, the court may require an adequate

explanation of how the funds will be spent, but once the court authorizes the increase,

the commissioners thereafter decide how much of the annual maintenance assessment

to collect (up to the maximum authorized amount) as well as the goods and services they

will purchase in any given year pursuant to the plan they presented to the court. It is

clear that after the evidence, the trial court granted enough of an increase to pay for a

study, leaving for future proceedings the question of whether any additional increase in

the maintenance assessment would be allowed to perform the contemplated capital

project.

                           B. Rebuttal of the Prima Facie Case

              Section 4-34 of the Illinois Drainage Code provides as follows:

                                           - 21 -
                     "The commissioners of a drainage district are officers

              of the court and[,] as such[,] shall be under the control of the

              court. Whenever the commissioners, pursuant to any of the

              provisions of this [a]ct, file a petition or report with the court

              and such petition or report is verified by a majority of the

              commissioners, the matters and things therein contained

              shall be presumed to be correct, and, when introduced in

              evidence in any such proceeding, shall make out a prima

              facie case for the district." 70 ILCS 605/4-34 (West 2006).

The District argues that when admitted in evidence, the petition made out a prima facie

case for increasing the annual maintenance assessment to $87,453 and the burden

shifted to the objectors to rebut the presumption that the contents of the petition were

correct. According to the District, the objectors had to produce evidence of either of the

following two negative propositions: (1) it was not necessary and advisable to increase

the amount of the annual maintenance assessment to $87,453, or (2) the benefits of

repairing the ditch would not exceed the cost of doing so. See In re Saline Branch

Drainage District, 172 Ill. App. 3d 574, 583, 526 N.E.2d 939, 945 (1988); In re Petition

of the Commissioners of McGee Creek Levee & Drainage District, 58 Ill. App. 2d 466,

478, 207 N.E.2d 313, 319 (1965). The District argues that the objectors produced no

such evidence.

              "A party is not required to make plenary proof of a negative averment. It is

enough that he introduces such evidence as, in the absence of all counter testimony, will

afford reasonable ground for presuming that the [negative] allegation is true; and when

                                            - 22 -
this is done, the onus probandi will be thrown on his adversary." Graves v. Bruen, 11 Ill.
431, 441 (1849); see also Schmisseur v. Beatrie, 147 Ill. 210, 217, 35 N.E. 525, 527 (1893);

Shumak v. Shumak, 30 Ill. App. 3d 188, 191, 332 N.E.2d 177, 180 (1975). The trial court

found that the objectors had overcome the District's prima facie case, at least as to any

amount of an annual maintenance assessment greater than $55,000 for the first year

and $28,000 in succeeding years. We will defer to the factual findings the court made

in a bench trial to the extent those findings are not against the manifest weight of the

evidence. Kalata v. Anheuser-Busch Cos., 144 Ill. 2d 425, 433, 581 N.E.2d 656, 660

(1991). A finding is against the manifest weight of the evidence only if the opposite

finding is clearly evident, plain, and indisputable from the evidence in the record.

Career Opportunities, Inc. v. Grant, Wright & Baker, Inc., 91 Ill. App. 3d 984, 987, 415
N.E.2d 463, 465 (1980).

              We do not find it clearly evident, plain, and indisputable that the objectors

failed to produce evidence opposing the District's prima facie case. The District

proposed using the $87,453 per year to construct J-hook vanes, bendway weirs, and

rock riffles in the bottom of the ditch. Frauenhoffer, a civil engineer, testified it would

be "dangerous" and a "very poor choice" to put any structures whatsoever in the channel

because such structures inevitably would reduce the hydraulic capacity of the ditch.

Another engineer, Bullard, testified it would be imprudent to put any structures in the

bottom of the ditch without first using HEC-RAS to calculate the velocity patterns that

would result. If a trier of fact believed Frauenhoffer and Bullard, their testimony was

"'sufficient to support a finding of the nonexistence of the presumed fact'" (Franciscan

Sisters Health Care Corp. v. Dean, 95 Ill. 2d 452, 463, 448 N.E.2d 872, 877 (1983),

                                            - 23 -
quoting M. Graham, Presumptions in Civil Cases in Illinois: Do They Exist? 1977 S. Ill.

U. L.J. 1, 24 (1977)), namely, that it was necessary and advisable to increase the annual

maintenance assessment to $87,453. From Frauenhoffer's and Bullard's testimony, the

trial court could have concluded it was not necessary and advisable to increase the

annual maintenance assessment to that amount because the District intended to use

most of the funds to do something that two engineers considered to be risky: putting

structures in the bottom of the ditch.

              When the objectors came forward with evidence opposing the statutory

presumption, the presumption vanished. See Franciscan Sisters, 95 Ill. 2d at 461, 448

N.E.2d at 876. The burden of production then shifted back to the District, which had

the ultimate burden of persuasion all along. See Franciscan Sisters, 95 Ill. 2d at 462,

448 N.E.2d at 876-77; Commissioners of McGee Creek Levee & Drainage District v.

Sides, 336 Ill. 267, 272, 168 N.E. 283, 285 (1929). The District called Kinney, who

testified, essentially, that structures in the bottom of the ditch would have no significant

effect on the hydraulic capacity of the ditch and that computer modeling was

unnecessary. The trial court could have believed Bullard and Frauenhoffer over him.

The court was in the best position to assess the credibility of the witnesses and

determine the weight their testimony deserved. See Greene v. City of Chicago, 73 Ill. 2d
100, 110, 382 N.E.2d 1205, 1210 (1978).

                C. Spending $27,000 on a Long-Term Maintenance Plan

              The District argues: "The trial court had no authority to order the District

to spend $27,000.00 for a long[-]term maintenance plan." We do not see where the

court did so. See 210 Ill. 2d R. 341(h)(6) ("facts necessary to an understanding of the

                                           - 24 -
case, stated accurately and fairly *** and with appropriate reference to the pages of the

record on appeal"). In its order of November 30, 2007, the court "[found] that the

$27,000.00 required for the preparation of the long[-]term plan [was] both appropriate

and advisable." Obviously, the court contemplated the District would spend the

$27,000 on the preparation of a long-term maintenance plan, but, as far as we can see,

the court did not affirmatively order the District to do so. Undoubtedly, if the District

did not use the funds for the purposes it represented it would use them, an objector

would have a good argument for the repeal of the increase in the annual maintenance

assessment. See 70 ILCS 605/5-19 (West 2006). Insomuch as the judgment could be

construed as implicitly ordering the preparation of a long-term maintenance plan,

section 5-24 says the court shall "order the things to be done" (70 ILCS 605/4-24 (West

2006).

                   D. Reduction of the Assessment in Succeeding Years

              The District argues the trial court lacked statutory authority to

"manipulate the annual maintenance assessment" by authorizing a greater amount in

the first year and lesser amounts in succeeding years. We disagree. The court had the

discretion to deny an increase at all. Given that plenary power of restriction, it would

seem to follow, by corollary, that the court could impose a lesser form of restriction by

authorizing a lower amount of assessment in succeeding years than in the first year.

                                   E. The Late Objections

              The District complains that the trial court lacked statutory authority to

hear any objections except the timely objection filed by DiNovo. Section 4-23 of the

Illinois Drainage Code states that all objections to a petition are to be filed "at or prior to

                                            - 25 -
the time fixed for hearing." 70 ILCS 605/4-23 (West 2006).

              Under Illinois law, forfeiture does not inevitably follow from failure to

meet a procedural deadline. A line of cases discusses the mandatory-directory

dichotomy. E.g., O'Brien v. White, 219 Ill. 2d 86, 96-97, 846 N.E.2d 116, 122 (2006);

People v. Robinson, 217 Ill. 2d 43, 53-54, 838 N.E.2d 930, 936 (2005). The District

does not cite these cases in its brief, let alone explain why they require a finding that the

objectors who filed their objections late thereby lost their right to be heard. Absent

adequate briefing, we decline to consider this question.

                                     III. CONCLUSION

              For the foregoing reasons, we affirm the trial court's judgment.

              Affirmed.

              McCULLOUGH and MYERSCOUGH, JJ., concur.




                                            - 26 -